Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a flow rate change mechanism” and “a control device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0251012 to Schneider et al (Schneider).
Regarding claim 1, Schneider discloses an EGR system (figs. 1-4; vehicle 10 including LP-EGR 19 and HP-EGR 44; [33]) applied to a vehicle (10, figs. 1-4) including an exhaust purification device (22, 23; figs. 1-4; [41]) which enables to purify NOx, the exhaust purification device being provided in a part of an exhaust passage of an engine, the part being located further on an upstream side in an exhaust flow direction than a tail pipe (catalysts 22, and 23 are provided upstream of the tail pipe where the exhaust gas is discharged at 38; [34]), the EGR system comprising: 
an EGR passage (19, fig. 1; [34]) that introduces a part of exhaust gas discharged from the exhaust purification device into an intake passage of the engine: 
a flow rate change mechanism (26, figs. 1-3; [38]; 32, 33; fig. 4; [39]-[40]) that changes a ratio between a flow rate of a first exhaust gas discharged from the exhaust purification device and lowing into the tail pipe and a flow rate of a second exhaust gas discharged from the exhaust purification device and flowing into the EGR passage: and 
a control device (39, figs. 1-4; [50]) that starts execution of a control process for controlling the flow rate change mechanism such that a ratio of a flow rate of the first exhaust gas flowing into the tail pipe decreases and a ratio of a flow rate of the second exhaust gas flowing into the EGR passage increases in a case where a NOx concentration in the exhaust gas discharged from the exhaust purification device is higher than a preset reference value (See [60]-[61] when NOx value A is greater than setpoint value B, LP-EGR and HP-EGR are opened and that results in less exhaust gas to the tailpipe), and sets the ratio of the flow rate of the second exhaust gas flowing into the EGR passage to be greater than the ratio of the flow ratio of the first exhaust gas flowing into the tail pipe during the control process value (See [60]-[61] when .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider as applied to claim 1 above, further in view of US 2013/0167812 to Kurihara et al (Kurihara).
Regarding claim 2, Schneider discloses the EGR system according to claim 1, but does not explicitly disclose that a three-way valve is configured as the flow rate change mechanism, the three-way valve includes: 25an inlet portion into which the exhaust gas discharged from the exhaust purification device flows; a first outlet portion through which exhaust gas flowed in from the inlet portion flows out, and which communicates with an exhaust inlet portion of the tail pipe; and 30a second outlet portion through which exhaust gas flowed in from the inlet portion flows out, and which communicates with an EGR gas inlet portion of the EGR passage; and a ratio between a flow rate of exhaust gas which is flowed in from the inlet portion and flows out from the first outlet portion and a flow rate of exhaust gas  which is flowed in from the inlet 
However, Kurihara discloses an LP-EGR system (fig. 3) in which:
a three-way valve (27, figs. 1-3; [26]) is configured as the flow rate change mechanism, 
the three-way valve includes: 
an inlet portion (2, figs. 1-3; [26]) into which the exhaust gas discharged from the exhaust purification device flows (once applied to Schneider, the exhaust gas discharged from catalysts 22, 23 will flow into the inlet 2 of the valve of Kurihara); 
a first outlet portion (3, figs 1-2; [26]) through which exhaust gas flowed in from the inlet portion flows out, and which communicates with an exhaust inlet portion of the tail pipe (see fig. 3); and 
a second outlet portion (6, figs. 1-2; [26]) through which exhaust gas flowed in from the inlet portion flows out, and which communicates with an EGR gas inlet portion of the EGR passage; and 
a ratio between a flow rate of exhaust gas which is flowed in from the inlet portion and flows out from the first outlet portion and a flow rate of exhaust gas  which is flowed in from the inlet portion and flows out from the second outlet portion is changed ([27]) 
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Kurihara with the EGR system of Schneider and add the EGR valve of Kurihara for the advantage that the pressure loss of the exhaust gas can be suppressed to thereby reduce the loss of the flow rate ([13], Kurihara).
Once teachings of Kurihara are applied to the device of Schneider, the control device and valve of Schneider will be able to control and change a ratio between a flow rate of exhaust gas which is flowed in from the inlet portion and flows out from the first outlet portion and a flow rate of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0030277 to Bleile et al.
US 2013/0025575 to Vitiello et al.
US 2011/0226223 to Potteau et al.
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAPINDER SINGH/Examiner, Art Unit 3746